On the occasion of the consideration of the petition for rehearing in the foregoing case (St. L.   I. M. Ry. Co. v.State, 111 P. 396), the same was referred to the Corporation Commission for the purpose of taking evidence upon three propositions: First, as to whether it would be practicable to change the depot to one which would adequately accommodate the public; second, whether the floor of the freight room was so contaminated by oil, grease, and vermin that it was not practicable to convert it into a suitable waiting room; and, third, whether, on account of any local ordinance providing for limits within which noncombustible buildings alone might be repaired, removed, or reconstructed, the appellant could be permitted to carry out its program of removing and remodeling the present structure, rather *Page 384 
than to comply with the order of the Commission. Evidence was duly taken tending in a measure to confirm each of these propositions, but particularly the last. It appears that the building is located within the fire limits of the city, and that to carry out the program proposed by the company would violate the terms of one of its ordinances. There is no claim made by counsel, either in their brief or in the evidence, that the company has the consent of the council to move the building as is proposed, nor is any claim made that the same could be secured.
Under these circumstances, the order of the Commission is approved.
All the Justices concur.